——__Case_1:18-cv-01255-JHR-JS Document 29
KROLL Metro Corporate Campus |
ISINIIMENY So
lin,
ONION ose

Attorneys-at-Law |zeapyeZ ese

 

 

 

 

A New Jersey Limited Liability Company

www.krollfirm.com

Via Electronic Case Filing

Honorable Joseph A. Rodriguez, U.S.D.J.
District of New Jersey

Mitchell H. Cohen Building

& U.S. Courthouse

4th & Cooper Streets

Camden, New Jersey 08101

Filed 02/11/19

Page 1 of 3 PagelD: 102

ATTORNEYS

Albert G. Kroll *

Raymond G. Heineman, Jr.
Michael T. Carton »

Bradley M. Parsons

Seth Ptasiewicz D

Jennifer Chang a

Amy E. Spekhardt a

BAR ADMISSIONS
+ NJ & PA Bar

February 11, 2019 aN) & NY Bar

Re: Mario Evangelist v. Zimmer, U.S., Inc., et al
Civil Action No.: 18-cv-1255 (JHR)

Dear Magistrate Judge Schneider:

* NJ, PA & DC Bar
®NJ, NY & DC Bar
DNJ, NY & PA Bar

As Your Honor may recall, this Firm represents Defendant Zimmer U.S., Inc. (“Zimmer”)
with reference to this matter. Daniel T. Silverman, Esq. of the law firm of Costello & Mains, LLC

represents the Plaintiff Mario Evangelist.

Enclosed please find a Proposed Stipulation and Order of Dismissal with Prejudice and
Without Costs or Attorneys’ Fees Assessed Against Any Party, executed by counsel for all parties.

If same meets with Your Honor’s approval would you kindly So Order same and file with

the Clerk of the Court.

Should Your Honor have any questions or concerns, please do not hesitate to contact me at
(732) 491-2100. On behalf of the parties, I thank Your Honor, in advance, for your anticipated

courtesies and cooperation in this matter.

ar

SP:PS
Enclosure

f Seth Ptasiewicz

ce: Daniel T. Silverman, Esq. (via electronic case filing)(with enclosure)

Dona M. Ruest (via email)(with enclosure)
Jennifer Chang, Esq. (via email)(with enclosure)

 
Case 1:18-cv-01255-JHR-JS Document 29 Filed 02/11/19 Page 2 of 3 PagelD: 103

ad

KROLL HEINEMAN CARTON LLC
SETH PTASIEWICZ, ESQ. (SP8875)
99 Wood Avenue South, Suite 307

Iselin, New Jersey 08830

Tel: (732) 491-2100 Fax: (732) 491-2120
Attorneys for Defendant Zimmer Biomet

UNITED STATES DISTRICT COURT
DISTRICT OF NEW JERSEY
CAMDEN VICINAGE

 

x

MARIO EVANGELIST,
Civil Action No. 18-CV-1255 (JHR)

‘ Plaintiff,
vo

: STIPULATION AND ORDER OF
ZIMMER US, INC and JOHN DOES 1-5 AND 6- : DISMISSAL WITH PREJUDICE
10, :

Defendants.

 

IT IS HEREBY STIPULATED by and between Plaintiff Mario Evangelist, through his attorneys
Costello & Mains, LLC (Daniel T. Silverman, Of Counsel) and Defendant Zimmer US, Inc.,
through its attorneys Kroll Heineman Carton LLC (Seth Ptasiewicz, Of Counsel) that the above-
captioned matter is dismissed with prejudice and without attorneys’ fees and costs assessed
against any party.

SO ORDERED:

 

HONORABLE JOSEPH H. RODRIGUEZ, U.S.D.J.
Dated:

We hereby Consent to the form and Entry of this Stipulation and Order:

eK

DanierT . Sffverman, Esq. Dated: | [ [ al | ( 4

Costello & Mains, LLC

 

 
Case 1:18-cv-01255-JHR-JS Document 29 Filed 02/11/19 Page 3 of 3 PagelD: 104

 

 

Seth Ptasiewicz, Esq. ¢
Kroll Heineman Carton LLC Dated: 1 \ | \ \
Attorneys for Defendant

 
